United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Modesto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-316
Issued: August 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal from October 30 and May 30,
2007 decisions of the Office of Workers’ Compensation Programs, denying his claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that his emotional
condition was causally related to a compensable employment factor.
FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated August 7, 2006, the Board
found that appellant established two compensable employment factors and remanded the case for
1

Docket No. 06-53 (issued August 7, 2006). On June 1, 2004 appellant filed a claim for an emotional condition.
By decisions dated April 1 and September 21, 2005, the Office denied his claim.

the Office to review the medical evidence. The law and the facts of the previous Board decision
are incorporated herein by reference.
Appellant alleged that on July 26, 2003 an unknown coworker placed four swastikas on
equipment that he shared with Tanya Clark, a coworker, who confirmed the allegation and
management did not dispute that this incident occurred. In its August 7, 2006 decision, the
Board found that appellant established a factual basis for his allegation of harassment and
discrimination with respect to the placement of swastikas at his workstation.
Appellant alleged that on January 24, 2004 Sherry Langham, a coworker, twice removed
a photograph of him that was located in the workstation of Cindy Chambers, a coworker. On
February 7, 2004 he was retrieving mail and heard a loud cry of “URGHH [d]amn [p]icture” and
saw Ms. Langham removing the picture again. Appellant was “shocked and scared” and
requested leave but it was denied. He informed management of Ms. Langham’s behavior but no
action was taken. Ms. Chambers stated that Ms. Langham told her that she could not bear to
look at appellant’s picture. In its August 7, 2006 decision, the Board found that the incident
involving Ms. Langham tampering with the photograph was established as factual and
constituted a compensable factor of employment.
On remand, the Office referred appellant, together with copies of the medical evidence, a
statement of accepted facts, which included the two allegations accepted as compensable by the
Board, and a list of questions, to Dr. John V. Custer, a Board-certified psychiatrist and
neurologist.
In a report dated April 19, 2007, Dr. Custer reviewed appellant’s family, social and
medical history and provided the results of a mental status examination. He indicated that he had
reviewed the medical records and statement of accepted facts. Dr. Custer diagnosed an
adjustment disorder with mixed anxiety and depression and possible paranoid personality traits.
He stated:
“[I]t is my professional opinion that the events listed in the statement of accepted
facts are not sufficient to have caused, precipitated or aggravated the diagnosed
mental condition. It is my opinion that this condition is primarily [appellant’s]
own personal issues with being gay and how others react to him being gay, that he
is responsible for said emotional condition.”
By decisions dated May 30 and October 30, 2007, the Office denied appellant’s claim on
the grounds that the medical evidence failed to establish that his emotional condition was
causally related to the two compensable employment factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned work duties or to a requirement imposed by the

2

employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.3
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.4 When a claimant fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.5 As a rule, allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.6 Where the claimant alleges compensable factors of employment,
he must substantiate such allegations with probative and reliable evidence.7 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, then the Office must base its decision on an analysis of the medical
evidence.8
ANALYSIS
The Board finds that this case is not in posture for a decision.
The Board found that two of appellant’s allegations constituted compensable employment
factors. This is not enough, however, to entitle him to benefits. Appellant must further establish
a causal connection between these compensable factors of employment and his diagnosed
medical conditions. He must establish that he sustained an injury “arising out of the
employment.”9
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
2

5 U.S.C. §§ 8101-8193.

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Margaret S. Krzycki, 43 ECAB 496 (1992).

6

See Charles E. McAndrews, 55 ECAB 711 (2004).

7

Joel Parker, Sr., 43 ECAB 220 (1991).

8

See Charles D. Edwards, 55 ECAB 258 (2004).

9

Beverly R. Jones, 55 ECAB 411 (2004).

3

implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific compensable employment factors identified by the claimant.10
In a report dated April 19, 2007, Dr. Custer diagnosed an adjustment disorder with mixed
anxiety and depression and possible paranoid personality traits. He stated that the events listed
in the statement of accepted facts were not sufficient to have caused, precipitated or aggravated
appellant’s diagnosed mental condition. However, Dr. Custer did not discuss the two specific
employment factors accepted as compensable. He provided no discussion of the two factors and
no medical rationale explaining how he determined that the two accepted employment factors
did not contribute to appellant’s emotional condition. Dr. Custer’s general statement that “the
events listed in the statement of accepted facts” did not contribute to appellant’s emotional
condition is not sufficient to establish that his opinion on causal relationship was based upon
careful consideration of the evidence. It is well established that proceedings under the Act are
not adversarial in nature and while the claimant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence.11 The Office
has an obligation to see that justice is done.12 Once it undertakes development of the record, it
has the responsibility to do so in a proper manner.13 On remand, the Office should further
develop the medical evidence by obtaining a medical report that includes a thorough discussion
of the two compensable employment factors in this case and a rationalized explanation as to
whether these factors contributed to appellant’s emotional condition.
CONCLUSION
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is required on the issue of whether appellant’s emotional condition was
causally related to the two compensable factors of employment. After such further development
as the Office deems necessary, it should issue an appropriate decision.

10

Gary J. Watling, 52 ECAB 278 (2001); Donna Faye Cardwell, 41 ECAB 730 (1990).

11

See Udella Billups, 41 ECAB 260 (1989).

12

John J. Carlone, 41 ECAB 354 (1989).

13

See Henry G. Flores, Jr., 43 ECAB 901 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 30 and May 30, 2007 are set aside and the case is
remanded for further action consistent with this decision of the Board.
Issued: August 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

